Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal Brief filed on 7/26/2021, PROSECUTION IS HEREBY REOPENED.  The new rejections of the claims are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BRIAN E GLESSNER/           Supervisory Patent Examiner, Art Unit 3633                                                                                                                                                                                             





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 12-13, 16-17, 19-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dueker (2011/0229686) in view of Lindal (3605360) and Cody (4034957).
Dueker shows a composite beam assembly comprising a first plastic composite beam (figure 1c, 110 or 120) having a longitudinal length and top and bottom surface defining a height therebetween and first and second side surfaces defining a width therebetween, a flitch plate (101) having a longitudinal length and having top and bottom surfaces defining a height therebetween and first and second side surfaces defining a width therebetween, the width of the beam is greater than the width of the flitch plate, the flitch plate is secured to the beam to provide additional stiffness to the beam, fastening hardware connecting the plate and beam together (par 32), the plate being metal (par 38) or fiber reinforced resin, a second composite plastic beam (either 110 or 120) secured to the flitch plate, the plate is disposed laterally between the first and second composite beams, the top of the plate is recessed relative to the top surface of the beam, and the bottom of the plate is recessed relative to the bottom of the beam, 
Dueker does not show a rod extending laterally through holes formed in the flitch plate and beam, the rod compresses the flitch plate and beam against each other in a lateral direction, the hole in the plate is in the form of a slot extending in the longitudinal direction to allow relative movement between the plate and the beam in response to longitudinal expansion and contraction of the beam.
Lindal discloses a rod (32) extending through holes formed in the flitch plate and beam (24, 28 respectively), the rod compresses the flitch plate and beam against each other in a lateral direction.
Cody figure 6-7 shows a plate (10) having slots (129), fasteners (148) being a rod connecting the plate and adjacent supporting beams (22) laterally, the rod compresses the plate and beam against each other in a lateral direction, the holes in the plate being in the form of slots extending in the longitudinal direction to allow for ease of fastening beams (22) together with the plate (10) therebetween per less alignment and more wiggle room.

Per claim 5, Dueker as modified shows all the claimed limitations except for the height of the plate being less than the height of the beam.
Lindal further discloses the plate (42, 56, 24) having height being less than the height of the beam.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Dueker’s modified structures to show the height of the plate being less than the height of the beam as taught by Lindal as it functions the same to provide reinforcement for beam assembly and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention to choose any desired size needed for forming the plate.
Per claim 13, Dueker further shows the first flitch plate (101-103) and the first composite beam 210, 220, 230, 240) are the only flitch plate and beam of the assembly.
. 

Claims 9-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dueker (2011/0229686) in view of Lindal (3605360) and Cody (4034957) as applied to claim 1 and further in view of a Gilbert et al (9234350).
Dueker as modified shows all the claimed limitations except for the plate having a plurality of projections that piece the composite beam.
Gilbert et al figures 11-14 shows plate 122, 120 having plurality of projections that piece the composite beam.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Dueker’s modified structures to show the plate having a plurality of projections that piece the composite beam as taught by Gilbert et al in order to enhance the connection of the plate to the beam and thus enhance the assembly.
Per claim 10-11, Dueker as modified further shows the plate including a plurality of posts/ribs (the spikes) extending from a surface thereof, the posts are received in corresponding structure of the beam when installed.

Claims 21-23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dueker (2011/0229686) in view of Lindal (3605360) and Cody (4034957).
Dueker shows a composite beam assembly comprising at least one beam member fabricated of a composite plastics material comprising polyethyelene, first plastic composite beam (figure 1c, 110 or 120) having a longitudinal length and top and bottom surface defining a height therebetween and first and second side surfaces 
Dueker does not show a rod extending laterally through holes formed in the flitch plate and beam, the rod compresses the flitch plate and beam against each other in a lateral direction, the hole in the plate is in the form of a slot extending in the longitudinal direction to allow relative movement between the plate and the beam in response to longitudinal expansion and contraction of the beam, the composite plastic comprising a blend of polypropylene and polyethylene, but predominately polyethylene with 5-50% glass fiber reinforcement.
Dueker further discloses the beam can be made of any other suitable material (par 59).
Lindal discloses a rod (32) extending through holes formed in the flitch plate and beam (24, 28 respectively), the rod compresses the flitch plate and beam against each other in a lateral direction.
Cody figure 6-7 shows a plate (10) having slots (129), fasteners (148) being a rod connecting the plate and adjacent supporting beams (22) laterally, the rod compresses the plate and beam against each other in a lateral direction, the holes in the plate being in the form of slots extending in the longitudinal direction to allow for ease of fastening beams (22) together with the plate (10) therebetween per less alignment and more wiggle room.

	Per claims 22-23, Dueker as modified shows all the claimed limitations except for the plate having a thickness of at least 0.25 inches.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Dueker’s modified structures to show the plate having a thickness of at least 0.25 inches since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention to modify Dueker’s modified structures to show the plate being at least 0.25 inches thick since one having ordinary skill in the art would have found it obvious to make the plate as thick as needed to satisfy a load requirement.


Claims 14-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dueker (2011/0229686) in view of Lindal (3605360) and Cody (4034957) as applied to claim 1 and further in view of Gilbert et al (9234350).
Dueker as modified shows all the claimed limitations except for a second flitch plate, the composite beam is disposed laterally between the first and second flitch plates.
Gilbert et al (figures 9-10) shows flitch plate (10) having a beam (80) disposed laterally therebetween.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Dueker’s modified structures to show a second flitch plate, the composite beam is disposed laterally between the first and second flitch plates as taught by Gilbert et al in order to form a stronger, larger beam assembly able to support a larger load.
Response to Arguments
Applicant’s arguments, see appeal brief, filed 7/26/2021, with respect to the rejection(s) of claim(s) 1, 21 under arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cody (4034957).
Cody as set forth above discloses the use of slots in a metal plate between two compressing wooden beams (22).  The slots allows for ease of assemblies of the parts together as more clearly detailed above.   
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different beam designs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

10/20/2021